Exhibit 10.3
 
SECURITY AGREEMENT
 
This Security Agreement (this "Security Agreement") is made and entered into
effective April 15, 2010, by AEQUITAS CAREPAYMENT FOUNDERS FUND, LLC, a Delaware
limited liability company ("Purchaser"), in favor of CAREPAYMENT TECHNOLOGIES,
INC. ("Seller").
 
RECITALS
 
A.           Purchaser and Seller are parties to a Series D Convertible
Preferred Stock Purchase Agreement of even date herewith (the "Purchase
Agreement") pursuant to which Purchaser has purchased from Seller 200,000 shares
of Seller's Series D Convertible Preferred Stock.  The Purchase Price is
evidenced by a Note made and delivered by Purchaser.  Capitalized terms used in
this Security Agreement that are not defined herein have the meanings assigned
to such terms in the Purchase Agreement and the Note.
 
B.           To secure the payment of the Purchase Price and the obligations of
Purchaser under the Purchase Agreement and the Note (the "Obligations"),
Purchaser has agreed to grant a security interest in the Purchased Shares as
contemplated by this Security Agreement.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Purchaser agrees as follows:
 
AGREEMENT
 
1.            Grant of Security Interest.  Purchaser hereby grants to Seller a
first priority security interest in the following property of Purchaser
(together with all other collateral security for the Obligations, collectively,
the "Collateral"):
 
200,000 shares of the Series D Convertible Preferred Stock of CarePayment
Technologies, Inc. and a Warrant to purchase up to 1,200,000 shares of the Class
A Common Stock of CarePayment Technologies, Inc.
 
2.            Obligations Secured.  The security interest granted by Purchaser
herein in the Collateral secures payment and performance of the Obligations.
 
3.            Perfection.  Purchaser hereby authorizes Seller to file such
financing statements and any other documents that Seller reasonably believes are
necessary or desirable to perfect, amend or continue the perfection of Seller's
security interests in the Collateral.  Furthermore, Purchaser promptly shall
take all other actions reasonably deemed necessary or desirable by Seller to
enable Seller to perfect (or continue the perfection of) Seller's security
interests in the Collateral.  Purchaser shall pay upon demand all reasonable
fees and costs reasonably incurred by Seller in perfecting (and maintaining the
perfection of) Seller's security interests in the Collateral and in obtaining
lien searches confirming the priority of Seller's security interests in the
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
4.            Seller as Limited Attorney in Fact.  To the fullest extent allowed
by law, Purchaser appoints Seller as Purchaser's attorney in fact, coupled with
an interest, for the purpose of executing and filing financing statements and
similar documents or endorsing chattel paper, documents, promissory notes, or
instruments, all of which, in Seller's reasonable judgment, may be necessary or
advisable for perfecting, continuing and reperfecting the security interests of
Seller in the Collateral, or any item thereof or interest therein.
 
5.            Optional Performance by Seller.  If Purchaser fails to perform any
agreement contained herein, Seller may (but is not obligated to) perform, or
cause performance of, such agreement, and the expenses of Seller incurred in
connection therewith shall become part of the Obligations secured by this
Security Agreement.
 
6.            Seller's Limited Duties.  The powers conferred on Seller hereunder
and under the Purchase Agreement are solely to protect the security interests of
Seller in the Collateral and shall not impose any duty upon Seller to exercise
any such powers.  Except for the safe custody of any Collateral in Seller's
possession and the accounting for monies actually received by Seller hereunder,
Seller shall have no duty as to any Collateral, or as to the taking of any steps
to preserve rights against other persons that have or claim to have a lien
against the Collateral, or any other rights pertaining to any Collateral.
 
7.            Representations and Warranties.  Purchaser represents and warrants
to Seller that:
 
(a)           Removal of Collateral.  Except in the ordinary course of
Purchaser’s business, Purchaser will not remove the Collateral from its existing
location without Seller’s prior written consent.  Purchaser will, whenever
requested, advise Seller of the exact location of the Collateral.
 
(b)           Transactions Involving Collateral.  Purchaser will not sell, offer
to sell or otherwise transfer or dispose of the Collateral.  Purchaser will not
pledge, mortgage, encumber or otherwise permit the Collateral to be subject to
any lien, security interest, encumbrance or charge, other than the security
interest provided for in this Security Agreement and the security interest in
favor of Aequitas Commercial Finance, LLC, without the prior written consent of
Seller.  This includes security interests even if junior in right to the
security interests granted under this Security Agreement.  Unless waived by
Seller, all proceeds from any disposition of the Collateral (for whatever
reason) shall be held in trust for Seller and shall not be commingled with any
other funds; provided however, this requirement shall not constitute consent by
Seller to any sale or other disposition.  Upon receipt, Purchaser shall
immediately deliver any such proceeds to Seller.
 
(c)           Title.  Purchaser holds good and marketable title to the
Collateral, free and clear of all liens and encumbrances except for the lien of
this Security Agreement and the security interest in favor of Aequitas
Commercial Finance, LLC.   No financing statement covering any of the Collateral
is on file in any public office other than those which reflect the security
interest created by this Security Agreement or to which Seller has specifically
consented.  Purchaser will defend Seller’s rights in the Collateral against the
claims and demands of all other persons.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Inspection of Collateral.  Purchaser’s representatives and agents
will have the right at all reasonable times to examine and inspect the
Collateral wherever located.
 
(e)           Taxes, Assessments and Liens.  Purchaser will pay promptly when
due all taxes, assessments and governmental charges or levies imposed upon the
Collateral or with respect to any of its income or profits derived from the
Collateral, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to the
Collateral, except that no such charge need be paid if (i) the validity of such
charge is being contested in good faith by appropriate proceedings, (ii) such
proceedings do not involve any material danger of the sale, forfeiture or loss
of any of the Collateral or any interest in the Collateral and (iii) such charge
is adequately reserved against on Purchaser’s books in accordance with generally
accepted accounting principles.
 
(f)           Compliance with Governmental Regulations.  Purchaser will comply
promptly with all laws, ordinances, rules and regulations of all governmental
authorities, now or hereafter in effect, applicable to the ownership,
production, disposition or use of the Collateral.  Purchaser may contest in good
faith any such law, ordinance or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Seller’s interest in the
Collateral, in Seller’s sole opinion, is not jeopardized.
 
(g)           Notice of Changes.  Purchaser will give prompt written notice to
Seller (and in any event not later than thirty (30) days following any change
described below in this subsection) of: (i) any change in the location of
Purchaser’s chief executive office or principal place of business, (ii) any
change in its name, (iii) any changes in its identity or structure in any manner
which might make any financing statement filed hereunder incorrect or
misleading; and (iv) any change in its jurisdiction of organization; provided
that Purchaser shall not locate any Collateral outside of the United States nor
shall Purchaser change its jurisdiction of organization to a jurisdiction
outside of the United States.
 
(h)           Insurance.  Purchaser will carry and maintain in full force and
effect, at its own expense and with financially sound and reputable insurance
companies, insurance with respect to the Collateral in such amounts, with such
deductibles and covering such risks as is customarily carried by companies
engaged in the same or similar businesses and owning similar properties in the
localities where Purchaser operates.
 
8.            Preference Payments.  Any monies Seller pays because of an
asserted preference in Purchaser’s bankruptcy will become a part of the
Obligations and, at Seller’s option, will be payable by Purchaser as provided in
this Security Agreement.
 
9.            Default.  Purchaser will be in default under this Security
Agreement if an Event of Default occurs under the Note.
 
10.            Remedies.  Following the occurrence of an Event of Default,
Seller may exercise any or all of its rights and remedies under the Purchase
Agreement and/or the Note and all applicable laws.  Among other things, Seller
shall be entitled to (a) take immediate possession of any or all of the
Collateral, (b) require Purchaser to assemble the Collateral and make it
available to Seller at a place to be designated by Seller that is reasonably
convenient to Seller and Purchaser, and (c) sell, lease or otherwise dispose of
any or all of the Collateral in its then condition or following any commercially
reasonable preparation or processing.  Purchaser agrees that a letter
hand-delivered to Purchaser (or delivered to Purchaser by overnight courier or
by certified mail) at least ten days before a public or private sale or other
disposition of all or any part of the Collateral is reasonable notification of
such sale or disposition.  All rights and remedies of Seller are cumulative and
not exclusive, and the commencement or partial exercise of any such right or
remedy will not preclude Seller from exercising any other right or remedy until
Purchaser's debts, liabilities and obligations to Seller have been fully paid
and performed.  Seller's rights specifically include the right of setoff and
recoupment of any obligations owed by Seller to Purchaser against Purchaser's
obligations to Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
11.            Assignment.  This Security Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of Purchaser and
Seller.  However, Purchaser shall not transfer or assign any of Purchaser's
rights or obligations under this Security Agreement without Seller's prior
written consent (which consent may be withheld by Seller in its sole and
absolute discretion).  Seller may transfer, assign or participate its rights and
obligations under this Security Agreement without the consent of Purchaser.
 
12.            Choice of Law; Jurisdiction.  Purchaser and Seller have selected
Oregon law, except for any of its choice-of-law provisions that would make the
law of another jurisdiction applicable to this Security Agreement, to govern the
construction and enforcement of this Security Agreement.  Purchaser hereby
submits to the jurisdiction and venue of any state or federal court sitting in
Portland, Oregon, in any action or proceeding relating to this Security
Agreement and hereby waives any claim that such a forum is inconvenient, or that
there is a more convenient forum.
 
13.            Attorneys' Fees.  Purchaser shall pay all reasonable fees and
costs, including reasonable attorneys' fees, incurred by Seller in enforcing
Purchaser's obligations under this Security Agreement, protecting the Collateral
or Seller's interest in the Collateral, or asserting Seller's rights and
remedies in the Collateral, even if no action, case or proceeding is
commenced.  If any legal action or other proceeding is brought to enforce the
terms of this Security Agreement, the losing party shall pay all fees and costs,
including reasonable attorneys' fees, incurred by the prevailing party in any
arbitration or litigation involving this Security Agreement, the Collateral or
the security interests granted to Seller herein, including but not limited to
any bankruptcy case or any proceeding or contested matter in any bankruptcy
case.
 
14.            No Waiver.  No delay or omission by Seller in exercising any
right or remedy provided herein shall impair any such right or remedy, or shall
be construed to be a waiver of such right or remedy or any acquiescence therein.
 
15.            Invalidity.  If any term of this Security Agreement is determined
to be illegal or unenforceable, that term shall be deemed deleted from this
Security Agreement without invalidating the remaining terms of this Security
Agreement.
 
16.            Entire Agreement; Merger.  This Security Agreement, together with
the Purchase Agreement, constitutes and sets forth the entire understanding
among Seller and Purchaser with respect to Purchaser's grant of security
interests in the Collateral in favor of Seller.  Purchaser hereby agree that no
course of prior dealing between or among the parties, no usage of trade, and no
parol or extrinsic evidence of any nature shall be used to supplement or modify
any terms of this Security Agreement and that there are no conditions to the
full effectiveness of this Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
17.            Interpretation.  In the event of any conflict between the terms
and conditions of this Security Agreement and the terms and conditions of the
Purchase Agreement, the terms and conditions of the Purchase Agreement shall
control.
 
18.            Counterparts and Facsimiles.  This Security Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.  Facsimile
signatures or signatures delivered by electronic means will be considered
original signatures for purposes of this Security Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Security
Agreement as of the date and year first above written.
 

 
AEQUITAS CAREPAYMENT FOUNDERS FUND, LLC
By: Aequitas Investment Management, LLC, its Manager
         
 
By:
/s/ Robert J.  Jesenik       Name:  Robert J. Jesenik      
Title:    President
         


 